IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-20470
                        Conference Calendar



FREDY ZAPATA ROSA,

                                         Petitioner-Appellant,

versus

MICHAEL A. PURDY,
                                         Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-98-CV-3789
                        --------------------

                         December 14, 1999

Before JOLLY, HIGGINBOTHAM, AND BARKSDALE, Circuit Judges.

PER CURIAM:*

     Fredy Zapata-Rosa, federal prisoner #56777-079, filed a

petition for writ of habeas corpus under 28 U.S.C. § 2241.    The

district court correctly construed this § 2241 petition as a

motion to vacate, set aside, or correct sentence pursuant to

§ 2255.   The district court determined that the motion was

successive and dismissed the motion for failure to obtain

permission from this court for filing a successive § 2255 motion.

     Rather than addressing the reasons for dismissal, Zapata-

Rosa argues the merits of his claims.   Because Zapata-Rosa does

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20470
                                -2-

not brief any argument in connection with the district court’s

dismissal of his motion, the issue is therefore abandoned.     See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Fed.

R. App. P. 28(a)(9).   The judgment of the district court is

affirmed.

     AFFIRMED.